Petitions for Permission to Appeal Denied and Memorandum Opinion filed
November 6, 2018.




                                     In The
                     Fourteenth Court of Appeals
                  ______________________________________

                  NOS. 14-18-00802-CV and 14-18-00803-CV
                 _______________________________________

     BAYLOR COLLEGE OF MEDICINE, DR. HADLEY AND TEXAS
       CHILDREN'S HOSPITAL PAVILION FOR WOMEN, Appellants

                                         V.

               CINDI C. DAVIS AND JOHN DAVIES, Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-05395

                         MEMORANDUM OPINION
      Appellant Baylor College of Medicine and appellants Dr. Hailey Hall and
Texas Children’s Hospital Pavilion for Women, pursuant to section 51.014(f) of the
Texas Civil Practices and Remedies Code, filed petitions for permission to appeal
the following orders signed by the Honorable Fredericka Phillips of the 61st District
Court, Harris County, Texas: (1) the amended order signed on September 6, 2018
denying Baylor College of Medicine’s traditional motion for summary judgment on
limitations, and (2) the order signed on August 13, 2018 denying Dr. Hailey Hall’s
and Texas Children’s Hospital Pavilion for Women’s second amended traditional
motion for summary judgment (the “orders”).

      To be entitled to a permissive appeal from an interlocutory order that is not
otherwise appealable, the requesting party must establish that the order “involves a
controlling question of law as to which there is a substantial ground for difference
of opinion” and allowing an immediate appeal “may advance the ultimate
termination of the litigation.” Tex. Civ. Prac. & Rem. Code § 51.014(d); see also
Tex. R. App. P. 28.3.

      The petitions fail to establish that the challenged orders involve a controlling
question of law as to which there is a substantial ground for difference of opinion.
Accordingly, we deny the petitions and dismiss the appeals.



                                       PER CURIAM

Panel consists of Justices Christopher, Busby, and Brown.




                                          2